Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action for the 16/930318 application is in response to the communications filed August 29, 2022.
Claims 1, 6-8, 10 and 15-17 were amended August 29, 2022.
Claims 2-5, 9, 11-14 and 18 were cancelled August 29, 2022.  
Claims 1, 6-8, 10 and 15-17 are currently pending and considered below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 6-8, 10 and 15-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As per claim 1, 
Step 1: The claim recites subject matter within a statutory category as a machine.
Step 2A is a two-prong inquiry, in which Prong 1 determines whether a claim recites a judicial exception. Prong 2 determines if the additional limitations of the claim integrates the recited judicial exception into a practical application. If the additional elements of the claim fail to integrate the judicial exception into a practical application, claim is directed to the recited judicial exception, see MPEP 2106.04(II)(A).
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of calculate the health information and create a health value using health data of main areas including the brain, neurosensory, hormone, cardiovascular, digestive, dermatologic, immunologic, musculoskeletal, infectious, genetic and environmental health, collect a plurality of healthcare information of the user, analyze and assimilate the collected healthcare information of the user, compare the healthcare information of the user with the optimal and average health metrics of same sex, race, and demography and generate a healthcare report of the user in a format understandable to a non-medically trained person, wherein the healthcare report includes a graphical representation of health information, wherein the graphical representation is a spider web chart, wherein the spider web chart represents one or more health-related categories of the user or a patient, and generates a complete overview of a patient’s current health status based on a plurality of anatomical and physiological metrics. These steps, as drafted, under the broadest reasonable interpretation are directed to:
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity.  For example, but for the additional element(s) of “a blockchain and cloud-based computer-implemented healthcare management system utilizing an application program interface (API) to”, “a computing device including a processor and a memory in communication with the processor, wherein the memory stores a set of instructions executable by the processor, a database in communication with the computing device stores healthcare information of a plurality of users”,  and “a user device associated with a user configured to access the computing device via a network wherein the computing device is configured to:” and “wherein the computing device is configured to timestamp every transaction that is non-erasable during the analysis of healthcare information”, a blockchain and cloud-based computer-implemented healthcare management system utilizing an application program interface (API) to calculate the health information and create a health value using health data of main areas including the brain, neurosensory, hormone, cardiovascular, digestive, dermatologic, immunologic, musculoskeletal, infectious, genetic and environmental health, comprising: a computing device including a processor and a memory in communication with the processor, wherein the memory stores a set of instructions executable by the processor, a database in communication with the computing device stores healthcare information of a plurality of users and a user device associated with a user configured to access the computing device via a network, wherein the computing device is configured to: collect a plurality of healthcare information of the user, analyze and assimilate the collected healthcare information of the user, wherein the computing device is configured to timestamp every transaction that is non-erasable during the analysis of healthcare information, compare the healthcare information of the user with the optimal and average health metrics of same sex, race, and demography and generate a healthcare report of the user in a format understandable to a non-medically trained person, wherein the healthcare report includes a graphical representation of health information, wherein the graphical representation is a spider web chart, wherein the spider web chart represents one or more health-related categories of the user or a patient, and generates a complete overview of a patient’s current health status based on a plurality of anatomical and physiological metrics in the context of this claim encompasses a certain method of organizing human activity, namely managing personal behavior or relationships or interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers at least the recited methods of organizing human activity above, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. See MPEP 2106.04(a).
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“a user device associated with a user configured to access the computing device via a network wherein the computing device is configured to:” which corresponds to mere data gathering and/or output. 
“wherein the computing device is configured to timestamp every transaction that is non-erasable during the analysis of healthcare information” which corresponds to selecting a particular data source or type of data to be manipulated.
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “a blockchain-based computer implemented healthcare management system, comprising: a computing device including a processor and a memory in communication with the processor, wherein the memory stores a set of instructions executable by the processor, a database in communication with the computing device stores healthcare information of a plurality of users”. 
Accordingly, this claim is directed to an abstract idea. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“a user device associated with a user configured to access the computing device via a network wherein the computing device is configured to:” which corresponds to receiving or transmitting data over a network. 
“wherein the computing device is configured to timestamp every transaction that is non-erasable during the analysis of healthcare information” which corresponds to electronic recordkeeping.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 6, 
Claim 6 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 6 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the healthcare report includes suggestion data to improve the health of the user” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 7, 
Claim 7 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 7 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the healthcare report further includes a score representing the health status of the user” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 8, 
Claim 8 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 8 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the healthcare report includes a dashboard comprising a graphical representation of health information” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 10, 
Claim 10 is substantially similar to claim 1. Accordingly, claim 10 is rejected for the same reasons as claim 1. 
As per claim 15, 
Claim 15 is substantially similar to claim 6. Accordingly, claim 15 is rejected for the same reasons as claim 6.
As per claim 16, 
Claim 16 is substantially similar to claim 7. Accordingly, claim 16 is rejected for the same reasons as claim 7.
As per claim 17, 
Claim 17 is substantially similar to claim 8. Accordingly, claim 17 is rejected for the same reasons as claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-8, 10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (2009/0094053; herein referred to as Jung) in view of Saxena et al (US 2018/0165416; herein referred to as Saxena), in further view of Newman et al. (Newman, T. (2017, October 13). A brief introduction to physiology. Medical News Today. Retrieved March 25, 2022, from https://www.medicalnewstoday.com/articles/248791; herein referred to as Newman) in further view of Cronin et al. (US 2017/0330297;herein referred to as Cronin) in further view of Ash et al. (US 2015/0317446; herein referred to as Ash.). 
As per claim 1, 
Jung teaches a computing device including a processor and a memory in communication with the processor, wherein the memory stores a set of instructions executable by the processor, a database in communication with the computing device stores healthcare information of a plurality of users and a user device associated with a user configured to access the computing device via a network:
(Paragraph [0137] of Jung. The teaching describes that the clinician device 1804 may include, for example, one or more of a personal digital assistant (PDA), a laptop computer, a tablet personal computer, a networked computer, a computing system comprised of a cluster of processors, a workstation computer, and/or a desktop computer. In another example embodiment, the clinician device 1804 may be operable to communicate with the computing device 1802 to communicate with a database (e.g., implemented using the storage medium 1808) to access diagnosis parameters, spider charts, or other relevant information.)
Jung teaches collect a plurality of healthcare information of the user:
(Paragraphs [0044] and [0048] of Jung. The teaching describes that the user interface 108 may include one or more input fields 112, with which the clinician 104, the patient 106, or some other user, not shown, may enter diagnosis parameters relevant to the patient 106. The diagnosis system 102 is illustrated as including a parameter handler 116 that may be configured to receive the one or more diagnosis parameters, e.g., from the input fields 112.)
Jung further teaches analyze and assimilate the collected healthcare information of the user:
(Paragraph [0050] of Jung. The teaching describes using the received diagnosis parameters, a spider chart generator 118 may be configured to determine one or more spider charts associated with one or more potential diagnoses for the one or more patients.)
Jung further teaches compare the healthcare information of the user to other patients:
(Paragraphs [0055] and [0056] and Figure 2 of Jung. The teaching describes that the user interface 108 may provide the first spider chart 110 a as including a first plot 202 and a second plot 204. The user interface 108 may further provide the spider chart 110 b having a plot 206, and the spider chart 110 c having a plot 208. In one example, then, the plots 202 and 204 may be patient-specific, e.g., may correspond to the patient 106 and to another patient. Consequently, the patients may be judged relative to one another with respect to their relative need for medical attention.)
Jung further teaches generate a healthcare report of the user in a format understandable to a non-medically trained person:
(Paragraph [0047] and Figure 1 of Jung. The teaching describes that the user interface 108 also may be used advantageously. For example, once the clinician 104 determines a potential diagnosis based on a visual comparison of the spider charts 110 a, 110 b, 110 c and associated plots, then the user interface 108 may be used to provide treatment options 114 for the determined diagnosis. For example, the treatment options 114 may include potential medications, procedures, or other curative or palliative treatments for the patient 106. The treatment options 114 may be presented using text, visual, audio/video, or virtually any compatible technique for presenting information with the user interface 108. Because of the number of different ways that the treatment options can be presented in the user interface (the healthcare report), a non-medically trained person would be able to understand the information presented.)
Jung further teaches wherein the healthcare report includes a graphical representation of health information, wherein the graphical representation is a spider web chart, wherein the spider web chart represents one or more health-related categories of the user or patient:	
(Paragraphs [0009] and [0047] and Figure 1 of Jung. The teaching describes that the user interface 108 (the healthcare report) also may be used advantageously. For example, once the clinician 104 determines a potential diagnosis based on a visual comparison of the spider charts 110 a, 110 b, 110 c and associated plots, then the user interface 108 may be used to provide treatment options 114 for the determined diagnosis. For example, the treatment options 114 may include potential medications, procedures, or other curative or palliative treatments for the patient 106. The treatment options 114 may be presented using text, visual, audio/video, or virtually any compatible technique for presenting information with the user interface 108. The diagnosis system comprising a parameter handler configured to receive at least one set of diagnosis parameters associated with one or more physiological characteristics of one or more patients, a spider chart generator configured to determine one or more spider charts associated with one or more potential diagnoses related to one or more physical ailments of the one or more patients, and a view generator configured to provide the one or more spider charts in visual proximity to one another.)
Jung further teaches further utilizes an application program interface (API) to calculate the health information and create a health value using health data of main areas:	
(Paragraphs [0009] and [0047] and Figure 1 of Jung. The teaching describes that the user interface 108 also may be used advantageously. For example, once the clinician 104 determines a potential diagnosis based on a visual comparison of the spider charts 110 a, 110 b, 110 c and associated plots, then the user interface 108 may be used to provide treatment options 114 for the determined diagnosis. For example, the treatment options 114 may include potential medications, procedures, or other curative or palliative treatments for the patient 106. The treatment options 114 may be presented using text, visual, audio/video, or virtually any compatible technique for presenting information with the user interface 108. The diagnosis system comprising a parameter handler configured to receive at least one set of diagnosis parameters associated with one or more physiological characteristics of one or more patients, a spider chart generator configured to determine one or more spider charts associated with one or more potential diagnoses related to one or more physical ailments of the one or more patients, and a view generator configured to provide the one or more spider charts in visual proximity to one another.)
Jung further teaches generates a complete overview of the patient’s current health status based on a plurality of physiological parameters:	
(Paragraphs [0009] and [0047] and Figure 1 of Jung. The teaching describes that the user interface 108 also may be used advantageously. For example, once the clinician 104 determines a potential diagnosis based on a visual comparison of the spider charts 110 a, 110 b, 110 c and associated plots, then the user interface 108 may be used to provide treatment options 114 for the determined diagnosis. For example, the treatment options 114 may include potential medications, procedures, or other curative or palliative treatments for the patient 106. The treatment options 114 may be presented using text, visual, audio/video, or virtually any compatible technique for presenting information with the user interface 108. The diagnosis system comprising a parameter handler configured to receive at least one set of diagnosis parameters associated with one or more physiological characteristics of one or more patients, a spider chart generator configured to determine one or more spider charts associated with one or more potential diagnoses related to one or more physical ailments of the one or more patients, and a view generator configured to provide the one or more spider charts in visual proximity to one another.)
Jung does not explicitly teach a blockchain and cloud-based computer implemented healthcare management system or compare the healthcare information of the user with the optimal and overage health metrics of same sex, race, and demography.
However Saxena teaches a blockchain and cloud-based computer implemented healthcare management system and compare the healthcare information of the user with the optimal and average health metrics of same sex, race, and demography:
(Paragraphs [0141], [0202]-[0210] and [0287] of Saxena. The teaching describes a blockchain-based computer system that is used to compare the health conditions of a target patient among other similar patients. The profile services 1140 include services related to the provision and management of cognitive personas and cognitive profiles used by a CILS when performing a cognitive learning operation. As used herein, a cognitive persona broadly refers to an archetype user model that represents a common set of attributes associated with a hypothesized group of users. In various embodiments, the common set of attributes may be described through the use of demographic, geographic, psychographic, behavioristic, and other information. In various embodiments, the cognitive inference and learning system (CILS) is implemented to generate a healthcare-related, blockchain-associated cognitive insight 1302. A plurality of cognitive platforms implemented in accordance with an embodiment of the invention within a hybrid cloud infrastructure.)
Saxena further teaches wherein the computing device is configured to timestamp every transaction that is non-erasable during the analysis of healthcare information:	
(Paragraph [0133] of Saxena. The teaching describes a blockchain block may contain multiple transactions records, such as transactions ‘1’ through ‘n’ 802 shown in FIG. 8. In these embodiments, each transaction record may include data and metadata, such as a block reference identifier (ID) 804, a hash value of the prior block's header 806 information, the public key of the recipient 808 of the transaction, and the digital signature of the originator 810 of the transaction. The transaction record may likewise include additional data and metadata, such as a transaction identifier 812, a transaction payload 814, and a transaction timestamp 816.)
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the patient’s being compared to the subject patient in the teaching of Jung, with the block-chain based patient profile services of Saxena. Paragraph [0210] of Saxena teaches that the profile services module is used to compare people in similar situations for analysis. One of ordinary skill in the art would have known that Jung has the capability to compare patients in similar circumstances, but the teaching falls short of this. Upon seeing this teaching of Saxena, one of ordinary skill in the art would have changed the pool of patients that represent the plot 202 to only include patients of similar demographics (e.g. sex, race and other demographic parameters) to ensure the most accurate information when creating the spider plots. For example, with Jung alone, a 25 year old woman could possibly have her parameters compared to an 80 year old man. One of ordinary skill in the art would have known that these two patients would have needed different physiological care and therefore the teaching of Saxena would have been desirous. One of ordinary skill in the art would have added to the teaching of Jung, the teaching of Saxena based on this incentive without yielding unexpected results.  
The combined teaching of Jung and Saxena does not explicitly teach the health of main areas including the brain, neurosensory, hormone, cardiovascular, digestive, dermatologic, immunologic, musculoskeletal, infectious, genetic and environmental health.
However Newman teaches that brain, neurosensory, hormone, cardiovascular, digestive, dermatologic, immunologic, musculoskeletal, infectious and genetic factors are included in the understanding of physiological health:
(Biological Systems and Branches of Newman. The teaching describes that physiology includes the circulatory system (cardiovascular), digestive/excretory system (digestive), endocrine system (hormone), immune system (immunologic and infectious), integumentary system (dermatologic), musculoskeletal system (musculoskeletal) and nervous system (brain and neurosensory). The teaching further describes that physiology also includes cell physiology which encapsulates genetic factors. This is because genetic factors are completely controlled by the cell physiological functions. )
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the physiological parameters of the combined teaching of Jung and Saxena, the understanding of what physiology is as taught by Newman. Newman teaches that his understanding of physiology has been long standing and well-grounded in the medical community. One of ordinary skill in the art would have also had this understanding. One of ordinary skill in the art would have added to the combined teaching of Jung and Saxena, the teaching of Newman based on this understanding without yielding unexpected results. 
The combined teaching of Jung, Saxena and Newman does not explicitly teach the health of main areas including environmental health.
However Cronin teaches that environment health parameters are necessary for understanding patient health:
(Paragraph [0065] of Cronin. The teaching describes a third party server 190 may also be present, The third party server 190 may connect to the network 101, and ultimately to the other devices depicted in FIG. 1, through connection 110. In some embodiments, the third party server may be a weather server, a health weather server (e.g., which may provide information about allergens in the air, toxins in the air/water, or other environmental health dangers) and a health server.)
It would have been obvious to one of ordinary skill in the art to add to the parameters of the combined teaching of Jung, Saxena and Newman, the environmental parameters of Cronin. One of ordinary skill in the art would have known that when they look at Jung, they are only considering the physiological parameters of the patient’s health. While this tactic may be considered a complete health picture of the patient, one of ordinary skill in the art would have known that the inclusion of more data, such as environmental data in Cronin, would have created a better understanding of the patient’s health. One of ordinary skill in the art would have added to the combined teaching of Jung, Saxena and Newman, the teaching of Cronin based on this incentive without yielding unexpected results.
The combined teaching of Jung, Saxena, Neuman and Cronin does not explicitly teach generates a complete overview of the patient’s current health status based on a plurality of anatomical parameters
However Ash teaches generates a complete overview of the patient’s current health status based on a plurality of anatomical parameters:
(Paragraph [0079] and Figure 8 of Ash. The teaching describes a user interface that provides a complete health status for a patient that is based upon multiple anatomical parameters such as BMI and waist circumference. Scores for these parameters are presented to the user.)
It would have been obvious to one of ordinary skill in the art to add to the parameters of the combined teaching of Jung, Saxena, Neuman and Cronin, the anatomical parameters of Ash. One of ordinary skill in the art would have known that when they look at Jung, they are only considering the physiological parameters of the patient’s health. While this tactic may be considered a complete health picture of the patient, one of ordinary skill in the art would have known that the inclusion of more data, such as anatomical data found in Ash, would have created a better understanding of the patient’s health. One of ordinary skill in the art would have added to the combined teaching of Jung, Saxena, Neuman and Cronin, the teaching of Ash based on this incentive without yielding unexpected results.
As per claim 6, 
The combined teaching of Jung and Saxena teaches the limitations of claim 1.
Jung further teaches wherein the healthcare report includes suggestion data to improve the health of the user:	
(Paragraphs [0009] and [0047] and Figure 1 of Jung. The teaching describes that the user interface 108 (the healthcare report) also may be used advantageously. For example, once the clinician 104 determines a potential diagnosis based on a visual comparison of the spider charts 110 a, 110 b, 110 c and associated plots, then the user interface 108 may be used to provide treatment options 114 for the determined diagnosis. For example, the treatment options 114 may include potential medications, procedures, or other curative or palliative treatments for the patient 106. The treatment options 114 may be presented using text, visual, audio/video, or virtually any compatible technique for presenting information with the user interface 108. The diagnosis system comprising a parameter handler configured to receive at least one set of diagnosis parameters associated with one or more physiological characteristics of one or more patients, a spider chart generator configured to determine one or more spider charts associated with one or more potential diagnoses related to one or more physical ailments of the one or more patients, and a view generator configured to provide the one or more spider charts in visual proximity to one another.)
As per claim 7, 
The combined teaching of Jung and Saxena teaches the limitations of claim 1.
Jung further teaches wherein the healthcare report further includes a score representing the health status of the user:	
(Paragraphs [0055] and [0056] and Figure 2 of Jung. The teaching describes plotting two lines 202 and 204 to compare one patient to another or group. One of the parameters that is compared is patient temperature. When a patient’s temperature goes above a certain number, the care giver is recommended to react. This temperature of the patient is considered by the examiner as a score representing the health status of the user.)
As per claim 8, 
The combined teaching of Jung and Saxena teaches the limitations of claim 1.
Jung further teaches wherein the healthcare report includes a dashboard comprising a graphical representation of health information:	
(Paragraphs [0009] and [0047] and Figure 1 of Jung. The teaching describes that the user interface 108 (the healthcare report) also may be used advantageously. For example, once the clinician 104 determines a potential diagnosis based on a visual comparison of the spider charts 110 a, 110 b, 110 c and associated plots (a dashboard), then the user interface 108 may be used to provide treatment options 114 for the determined diagnosis. For example, the treatment options 114 may include potential medications, procedures, or other curative or palliative treatments for the patient 106. The treatment options 114 may be presented using text, visual, audio/video, or virtually any compatible technique for presenting information with the user interface 108. The diagnosis system comprising a parameter handler configured to receive at least one set of diagnosis parameters associated with one or more physiological characteristics of one or more patients, a spider chart generator configured to determine one or more spider charts associated with one or more potential diagnoses related to one or more physical ailments of the one or more patients, and a view generator configured to provide the one or more spider charts in visual proximity to one another.)
As per claim 10, 
Claim 10 is substantially similar to claim 1. Accordingly, claim 10 is rejected for the same reasons as claim 1. 
As per claim 15, 
Claim 15 is substantially similar to claim 6. Accordingly, claim 15 is rejected for the same reasons as claim 6.
As per claim 16, 
Claim 16 is substantially similar to claim 7. Accordingly, claim 16 is rejected for the same reasons as claim 7.
As per claim 17, 
Claim 17 is substantially similar to claim 8. Accordingly, claim 17 is rejected for the same reasons as claim 8.

Response to Arguments
Applicant's arguments filed August 29, 2022 have been fully considered. 
Applicant’s arguments pertaining to objections are persuasive. The applicant has made amendments to obviate this objection and it is accordingly withdrawn. 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 112 are persuasive. The applicant has made amendments to obviate these rejections and they are accordingly withdrawn.
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 101 are not persuasive:
The applicant argues that the claimed invention in practice amounts to significantly more than a patent application upon the ineligible concept itself. The applicant supports this argument by asserting that the amended claim language relates to an improvement to computer functionality itself. Improvements, as argued, include but are not limited to: improving the understanding of patients and outlook toward their health, improve the individual’s health and offer potential treatments, optimize the performance of professional sports teams, optimize the personal health of an employee, reducing insurance cost, increasing productivity and revenue and improving the health of an individual soldier and the mission. 
The examiner respectfully disagrees. The cited improvements that the applicant alleges have nothing to do with an improvement to computer functionality itself. All of these alleged improvements are merely intended effects from using the claimed invention as opposed to the claimed invention providing any sort of technological improvement. Accordingly, these citations do not establish something significantly more than the abstract idea the examiner had identified. 
The applicant further argues that the amended claims are not directed to an abstract idea. The applicant supports this argument by pointing to Step 2A Prong 2. Even if the examiner can fairly characterize the pending claims as reciting an abstract idea, satisfying the requirements of Step 2A Prong 1, the applicant asserts that the pending claims provide a practical application of the alleged abstract idea. This results in the pending claims not being directed to an abstract idea. The pending claims, as argued, recite limitations to a transformatively tangible concept and go beyond merely a mental process. 
The examiner respectfully disagrees. The applicant has not demonstrated what elements in the pending claims amount to “a transformatively tangible concept”. In contrast, the examiner specifically described how the pending claims recite the abstract idea of certain methods of organizing human activity, and how the additional elements not contained in the abstract idea do not provide a practical application of the abstract idea. Accordingly, the examiner had provided a prima facie case of patent ineligibility. The applicant has not addressed these arguments made by the examiner. 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 103 are not persuasive:
Applicant’s arguments pertaining to the Saxena reference:
The applicant argues that Saxena fails to teach or disclose a system that compares the health information to a user with an optimal and average health metrics of same sex, race, and demography, and generate a healthcare report of the user in a format understandable to a non-medically trained person. 
The examiner respectfully disagrees. The examiner does not rely on Saxena to teach or disclose a system that compares the health information to a user with an optimal and average health metrics of same sex, race, and demography, and generate a healthcare report of the user in a format understandable to a non-medically trained person. The examiner relies on Jung to teach generate a healthcare report of the user in a format understandable to a non-medically trained person. The examiner relies on Saxena to teach a system that compares the health information to a user with an optimal and average health metrics of same sex, race, and demography. Here, the applicant has not considered the examiner’s rejection as an ordered combination but as individual references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant further argues that Saxena does not teach a system generates a complete overview of the patient’s current health status based on multiple of anatomical and physiological metrics.
The examiner respectfully disagrees. The examiner does not rely on Saxena to teach these elements. Rather, the examiner relies on Jung and Ash to teach a complete overview of patient’s current health status based on multiple anatomical and physiologic metrics. Here, the applicant has not considered the examiner’s rejection as an ordered combination but as individual references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant further argues that Saxena does not disclose the system utilizes an application program interface (API) to calculate health information and create a health value using the health data of main areas including brain, neurosensory, hormone, cardiovascular, digestive, dermatologic, immunologic, musculoskeletal, infectious, genetic and environmental health. 
The examiner respectfully disagrees. The examiner does not rely on Saxena to teach these elements in the API. Rather, the examiner relies on Newman and Cronin to teach these limitations. Here, the applicant has not considered the examiner’s rejection as an ordered combination but as individual references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant further argues that Saxena does not disclose a system’s graphical representation, which is a spider chart that represents one or more health-related categories of the user or patient wherein the healthcare report includes a score representing the health status of the user, and a dashboard to display the graphical representation of health information in the system. 
The examiner respectfully disagrees. The examiner does not rely on Saxena to teach these features. Rather, the examiner relies on Jung to teach these features. Here, the applicant has not considered the examiner’s rejection as an ordered combination but as individual references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant further argues that Saxena does not teach a computing device in the system is configured to timestamp every transaction that is non-erasable during the analysis of healthcare information. 
The examiner respectfully disagrees. The examiner had cited to paragraph [0133] of Saxena to demonstrate that all transactions made by the system have a transaction timestamp. If Saxena timestamps all transactions, it necessarily follows that every transaction that is non-erasable during the analysis of healthcare information is also timestamped. 
Applicant’s arguments pertaining to the Jung reference:
The applicant further argues that Jung does not teach a blockchain-based computer-implemented healthcare management system includes a computing device that is configured to timestamp every transaction that is non-erasable during an analysis of healthcare information, comparing the healthcare information of the user with an optimal and average health metrics of same sex, race, and demography, and generate a healthcare report of the user in a format understandable to a non-medically trained person. 
The examiner respectfully disagrees. The examiner does not rely on Jung to teach a blockchain-based computer-implemented healthcare management system includes a computing device that is configured to timestamp every transaction that is non-erasable during an analysis of healthcare information, comparing the healthcare information of the user with an optimal and average health metrics of same sex, race, and demography, and generate a healthcare report of the user in a format understandable to a non-medically trained person. Rather, the examiner relies on Jung to teach generate a healthcare report of the user in a format understandable to a non-medically trained person. The examiner relies on Saxena to teach a blockchain-based computer-implemented healthcare management system includes a computing device that is configured to timestamp every transaction that is non-erasable during an analysis of healthcare information and comparing the healthcare information of the user with an optimal and average health metrics of same sex, race, and demography. Here, the applicant has not considered the examiner’s rejection as an ordered combination but as individual references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant further argues that Jung does not teach a complete overview of the patient’s current health status based on multiple anatomical and physiological metrics or a healthcare report that includes a score for representing the user health status. 
The examiner respectfully disagrees. Paragraphs [0009] and [0047] and Figure 1 of Jung teaches a complete overview of the patient’s current health status based on multiple physiological metrics. Paragraphs [0055] and [0056] and Figure 2 of Jung teach a healthcare report that includes a score representing the health status of the user. Please refer to the rejection above. The examiner relies on Ash, not Jung, to teach a complete overview of the patient’s current health status based on a plurality of anatomical parameters. Here, the applicant has not considered the examiner’s rejection as an ordered combination but as individual references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant further argues that Jung does not teach utilizes an application program interface (API) to calculate health information and create a health value using the health data of main areas including brain, neurosensory, hormone, cardiovascular, digestive, dermatologic, immunologic, musculoskeletal, infectious, genetic and environmental health.
The examiner respectfully disagrees. The examiner does not rely on Jung to teach these elements in the API. Rather, the examiner relies on Newman and Cronin to teach these limitations. Here, the applicant has not considered the examiner’s rejection as an ordered combination but as individual references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments pertaining to the Cronin reference:
The applicant further argues that Cronin does not teach a blockchain-based computer implemented healthcare management system wherein the generates a complete overview of patient’s current health status based on multiple anatomical and physiologic metrics.
The examiner respectfully disagrees. The examiner does not rely on Cronin to teach these elements. Rather, the examiner relies on Jung and Ash to teach a complete overview of patient’s current health status based on multiple anatomical and physiologic metrics, and Saxena to teach a blockchain-based computer implemented healthcare management system. Here, the applicant has not considered the examiner’s rejection as an ordered combination but as individual references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant further argues that Cronin does not teach utilizes an application program interface (API) to calculate health information and create a health value using the health data of main areas including brain, neurosensory, hormone, cardiovascular, digestive, dermatologic, immunologic, musculoskeletal, infectious, genetic and environmental health.
The examiner respectfully disagrees. The examiner does not rely on Cronin alone to teach these elements in the API. Rather, the examiner relies on Newman and Cronin to teach these limitations. Here, the applicant has not considered the examiner’s rejection as an ordered combination but as individual references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant further argues that Cronin does not teach a system that provide healthcare report that includes a graphical representation, which is a spider chart that represents one or more health-related categories of the user or patient wherein the healthcare report includes a score representing the health status of the user, and a dashboard to display the graphical representation of health information in the system. 
The examiner respectfully disagrees. The examiner does not rely on Cronin to teach these features. Rather, the examiner relies on Jung to teach these features. Here, the applicant has not considered the examiner’s rejection as an ordered combination but as individual references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments pertaining to the Ash reference:
The applicant argues that Ash teach a computing device system or method configured to collect healthcare information of the multiple users, analyze, and assimilate the collected healthcare information of the user, compare the health information of the user with an optimal and average health metrics of same sex, race, and demography, and generate a healthcare report of the user in a format understandable to a non-medically trained person.
The examiner respectfully disagrees. The examiner does not rely on Ash to teach these features. Rather, the examiner relies on Jung to teach collect healthcare information of the multiple users, analyze, and assimilate the collected healthcare information of the user and generate a healthcare report of the user in a format understandable to a non-medically trained person, and Saxena to teach compare the health information of the user with an optimal and average health metrics of same sex, race, and demography. Here, the applicant has not considered the examiner’s rejection as an ordered combination but as individual references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant further argues Ash does not teach utilizes an application program interface (API) to calculate health information and create a health value using the health data of main areas including brain, neurosensory, hormone, cardiovascular, digestive, dermatologic, immunologic, musculoskeletal, infectious, genetic and environmental health.
The examiner respectfully disagrees. The examiner does not rely on Ash to teach these elements in the API. Rather, the examiner relies on Newman and Cronin to teach these limitations. Here, the applicant has not considered the examiner’s rejection as an ordered combination but as individual references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant further argues Ash does not teach a system that provide healthcare report that includes a graphical representation, which is a spider chart that represents one or more health-related categories of the user or patient wherein the healthcare report includes a score representing the health status of the user, and a dashboard to display the graphical representation of health information in the system. 
The examiner respectfully disagrees. The examiner does not rely on Ash to teach these features. Rather, the examiner relies on Jung to teach these features. Here, the applicant has not considered the examiner’s rejection as an ordered combination but as individual references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant further argues that does not teach a computing device in the system is configured to timestamp every transaction that is non-erasable during the analysis of healthcare information.
The examiner respectfully disagrees. The examiner does not rely on Ash to teach these features. Rather, the examiner relies on Saxena to teach these features. Here, the applicant has not considered the examiner’s rejection as an ordered combination but as individual references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments pertaining to the Newman reference:
The applicant further argues that Newman does not teach a blockchain-based computer-implemented healthcare management system with a computing device that includes a processor and memory, wherein the memory stores a set of instructions that is executable by the processor, and the memory or database is in communication with the computing device which stores healthcare information for multiple users and compare the health information of the user with an optimal and average health metrics of same sex, race, and demography, and configured to timestamp every transaction that is non-erasable during an analysis of healthcare information. 
The examiner respectfully disagrees. The examiner does not rely on Neuman to teach these features. Rather, the examiner relies on Saxena to teach these features. Here, the applicant has not considered the examiner’s rejection as an ordered combination but as individual references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant further argues that Neuman does not teach generate a healthcare report of the user in a format understandable to a non-medically trained person, a graphical representation of health information, wherein the graphical representation is a spider web chart that represents one or more health-related categories of the user or patient, the report including a suggestion of how to improve the health of the user, a score that represents the health status of the user and a dashboard comprising the graphical representation of health information. 
The examiner respectfully disagrees. The examiner does not rely on Neuman to teach these features. Rather, the examiner relies on Jung to teach these features. Here, the applicant has not considered the examiner’s rejection as an ordered combination but as individual references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant further argues that Neuman does not teach utilizes an application program interface (API) to calculate health information and create a health value using the health data of main areas including brain, neurosensory, hormone, cardiovascular, digestive, dermatologic, immunologic, musculoskeletal, infectious, genetic and environmental health.
The examiner respectfully disagrees. The examiner does not rely on Neumann alone to teach these elements in the API. Rather, the examiner relies on Newman and Cronin to teach these limitations. Here, the applicant has not considered the examiner’s rejection as an ordered combination but as individual references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant makes several arguments against “Examiner cited patent references”. The applicant has not articulated which references are being argued against. The examiner finds that these arguments are obviated by their vague nature because the examiner has addressed all of the specific prior art arguments in detail. 
The applicant further argues that based on the foregoing arguments, the proposed combination of the examiner’s prior art references would change the principle operation of the invention being modified. Such teachings of the references are not sufficient to render the claims prima facie obvious. See MPEP 2143.01(V). One of ordinary skill in the art would not have reason to combine these features and that the combination would have frustrated the principle of operation of the references. 
The examiner respectfully disagrees. The applicant has failed to articulate what principles of operation are being frustrated by the examiner’s combination. The applicant has provided no reasoning as to why these references cannot be combined. Rather, the applicant merely provides a conclusory statement that the references cannot be combined based on a vague assertion that the mere combination of the references would have resulted in a loss of the principle operation of the inventions being combined. In contrast, the examiner has clearly and specifically identified what elements in the prior art are being combined and provided reasonable rationale for its combination. Accordingly, the examiner has provided a prima facie case of obviousness.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604. The examiner can normally be reached M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.A.N./Examiner, Art Unit 3686                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686